department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-126118-09 of f i c e of c h i ef c ou n sel number info release date uil the honorable ron wyden united_states senate washington dc attention ---------------- dear senator wyden i am responding to your inquiry dated date regarding recent bankruptcies of intermediaries retained by taxpayers to facilitate their tax-deferred like-kind_exchanges you have asked that we provide relief from current tax_liability for taxpayers whose exchanges have failed and who have not recovered the proceeds from the sale of their original properties the service understands and appreciates the problems facing taxpayers like your constituents because of failed exchanges we are actively working with the department of the treasury to determine what administrative relief measures can be provided within the limits of the statute we are also considering administrative measures that can be taken to protect taxpayers from future bankruptcies of like-kind_exchange intermediaries i hope this information is helpful if we can assist you further please contact me or -- ----------------------------------of my office at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting
